ON PETITION FOR REHEARING AND PETITION TO CLARIFY MANDATE
Sept. 30, 1991.
Before CLARK, Chief Judge, REAVLEY and KING, Circuit Judges.
PER CURIAM:
It is ORDERED that Genmoora’s petition for rehearing is DENIED.
It is further ORDERED that Moore’s petition for rehearing to clarify mandate is GRANTED. We are advised that the judgment of the district court has been partially executed and that Genmoora has taken title to $1 million in the escrow account. Gen-moora did not execute the remainder of the judgment because Moore obtained a stay. The $1 million in the escrow account was, together with a $2 million Deferred Amount, the subject of the dispute in the district court. The panel opinion held that Genmoora was not entitled to any of the $3 million because it failed to present evidence from which the jury could conclude that the purchase price adjustment should be less than $3 million. Genmoora Corp. v. Moore Business Forms, 939 F.2d 1149, *11651163 (5th Cir.1991). Our instruction on remand that the district court enter a take nothing judgment against Genmoora did not make explicit that Genmoora was not entitled to the funds in the escrow account. Accordingly, we reform the mandate to instruct the district court to enter a take nothing judgment against Genmoora and to enter a further order granting restitution to Moore of the value of all proceeds, government securities or other things delivered to Genmoora from the escrow account, together with interest thereon from the date the judgment was partially executed. The mandate shall issue forthwith.